 1 McGREGOR W. SCOTT
   United States Attorney
 2 WILLIAM B.TAYLOR
   Special Assistant United States Attorney
 3 MISDEMEANOR UNIT
   2500 Tulare Street, Suite 4401
 4 Fresno, California 93721
   Telephone: (559) 497-4000
 5

 6 Attorneys for Plaintiff
   UNITED STATES OF AMERICA
 7

 8
                                        UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No. 1:17-po-00327-SAB
12                         Plaintiff,                  [Citation #6044413 CA/74]
13   v.                                                MOTION AND ORDER FOR DISMISSAL
14   MICHAEL M. EVANS
15                         Defendant.
16

17

18          The United States of America, by and through McGregor W. Scott, United States Attorney, and

19 William B. Taylor, Special Assistant United States Attorney, hereby moves to dismiss Case No. 1:17-
20 po-00327-SAB [Citation #6044413 CA/74] against MICHAEL M. EVANS., without prejudice, in the

21 interest of justice, pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.

22

23 DATED: September 26, 2019                             Respectfully submitted,

24                                                       McGREGOR W. SCOTT
                                                         United States Attorney
25
                                                 By:     /s/ William B. Taylor
26                                                       WILLIAM B. TAYLOR
                                                         Special Assistant United States Attorney
27

28
                                                        1
29

30
 1
                                                ORDER
 2

 3          IT IS HEREBY ORDERED that Case No. 1:17-po-00327-SAB [Citation #6044413 CA/74]
 4 against MICHAEL M. EVAN. be dismissed, without prejudice, in the interest of justice.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     September 27, 2019
                                                   UNITED STATES MAGISTRATE JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                     2
29

30
